Citation Nr: 1708516	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-46 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 5, 2016, and in excess of 50 percent thereafter.

2.  Whether the reduction of an evaluation for status post lung cancer from 100 percent to 0 percent, effective September 1, 2014, was proper.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968, to include service in Vietnam from November 1967 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The August 2009 rating decision granted entitlement to service connection for PTSD with an initial evaluation of 30 percent.  

The Veteran was initially granted service connection for lung cancer in a November 2011 rating decision, with a 100 percent evaluation.   A March 2014 rating decision proposed a reduction of the evaluation to 0 percent.  The June 2014 rating decision on appeal put into effect the reduction.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 Central Office Hearing.  A transcript of the hearing is associated with the file.

In June 2016, the Board remanded the claim for further development, to include obtaining VA examinations to evaluate the Veteran's PTSD and lung cancer residuals.  The RO afforded the Veteran respiratory and psychological VA examinations in July 2016 and the reports have been associated with the claims file.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In December 2016, the Veteran submitted a VA Form 21-8940, seeking increased compensation based on unemployability due to his PTSD.  Thus, a claim for TDIU has been expressly raised by the Veteran and the Board currently has jurisdiction over that claim, as a part of the claim for an increased rating for PTSD.

The issues of the reduction of an evaluation for status post lung cancer from 100 percent to 0 percent, effective September 1, 2014, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to July 5, 2016, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. In particular, he experienced varying levels of depression; some anxiety and worrying; occasional hypervigilance, paranoia and intrusive thoughts; some re-experiencing and exaggerated startle responses; few delusional thoughts; some irritability and anger; sleep impairment; some concentration difficulties; feelings of detachment and loss of interest; some feelings of guilt and worthlessness; and avoidance and isolation behaviors. 

2.  Since July 5, 2016, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.  In particular, he experienced depression; isolation behaviors; varying mood; nightmares; avoidance behaviors; some irritability; motivation disturbances; occasional panic attacks; low frustration tolerance; occasional night sweats; and difficulty in establishing and maintaining effective work and social relationships.

CONCLUSIONS OF LAW

1. Prior to July 5, 2016, the criteria for a schedular rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. Since July 5, 2016, the criteria for a schedular rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A. 38 C.F.R. § 3.159 (b).

The duty to notify was satisfied by way of a letter mailed to the Veteran in September 2008. The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006). Further, following full notification, the claims on appeal were readjudicated in SSOCs of record. Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained. VA has obtained the Veteran's STRs and VA treatment records relevant to his claim. VA provided the Veteran with VA compensation examinations for his claims. Further, VA afforded the Veteran the opportunity to give testimony in a hearing for the Board's review. 

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.
II. Increased Rating for PTSD

The Veteran has been service-connected for PTSD under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130, and has been rated as 30 percent disabled prior to July 5, 2016. He seeks a rating in excess of 30 percent for this time period.  Additionally, he has been rated as 50 percent disabled effective July 5, 2016.  Therefore, the Board shall evaluate entitlement to a rating in excess of 50 percent for the period after July 5, 2016. 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107 (b).

DC 9411, and other DCs addressing psychiatric disabilities, is addressed under the General Rating Formula for Mental Disorders, which authorizes compensable ratings of 10, 30, 50, 70, and 100 percent. 

As the Veteran has been rated as 30 percent disabled prior to July 5, 2016, the Board's inquiry will focus on whether a 50, 70, or 100 percent rating was authorized during that period.  Additionally, as the Veteran has been rated as 50 percent disabled after July 5, 2016, the Board will also evaluate whether a 70 or 100 percent rating is appropriate for the period thereafter.

A 50 percent rating is warranted under DC 9411 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9434.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Id. The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Id. Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples. Put another way, the severity represented by those examples may not be ignored.

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014. See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  This case was certified in September 2015; thus, the DSM-5 applies; however, given the historical evidentiary record, the Veteran's GAF scores are included here].

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers). A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Evidence

The relevant evidence of record consists of post-service VA treatment records, VA examination reports, and the Veteran's hearing testimony.

A June 2007 VA treatment record indicated that the Veteran screened negative for PTSD and depression, but reported that he was constantly on guard, watchful, and easily startled.

In November 2007, he informed a VA treatment provider that he was experiencing anxiety, occasional paranoia, and sleep impairment.  He denied having nightmares or flashbacks and stated that his friends were his support group.  He screened positive for depression.

In December 2007, the Veteran reported no depression or anxiety, and denied suicidal or homicidal ideation.

In January 2008, the Veteran reported symptoms including sleep impairment, depression, anger issues, intrusive thoughts, avoidance, isolation, excessive worry, and hyper arousal.  He stated that he felt stressed "all of the time."  The VA treatment provider found that he had some generalized anxiety, but that his depressive symptoms did not adversely affect his functioning.  He displayed good hygiene, normal memory, fair judgment, normal speech, appropriate affect, tense motor activity, poor concentration, a linear thought process, intact cognition, cooperation, and a euthymic mood.  He reported having delusions and disorganized thinking, but no hallucinations.  The treatment provider found no symptoms of mania or psychosis.  He denied suicidal or homicidal ideation and was assigned a GAF score of 65.  

A March 2008 VA treatment record contained reports of depression and sleep disturbance due to alcohol and drug abuse.  The Veteran stated he found it difficult to manage "powerful" emotions.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 30.

In April 2008, the Veteran reported minimal depression, improved sleep, intrusive thoughts, avoidance, and hyper arousal.  These symptoms did not affect his overall functioning.  He informed the VA treatment provider that he felt "wonderful."  He denied suicidal and homicidal ideation.  He displayed good hygiene, a linear thought process, and a euthymic mood.  He was assigned a GAF score of 65.  

A July 2008 VA treatment record documented reports of sleep impairment and financial hardship.  The Veteran screened positive for severe depression.

In January 2009 and February 2009, the Veteran reported sleep impairment, social withdrawal, feelings of sadness that affected his daily activities, as well as normal anxiety and anger.  He stated that he was "annoyed with (his) brother to the point of wanting to hurt him," but denied having an active plan.  He also denied suicidal ideation.  He displayed normal speech, normal memory, normal concentration and orientation, a normal thought process, good judgment and insight, and appropriate affect.  He was assigned a GAF score of 53.

An April 2009 VA treatment record contained reports of irritability, increased startle response, and hypervigilance.  The Veteran denied hallucinations, suicidal and homicidal ideation, crying spells, and manic/hypomanic symptoms.  He displayed good hygiene, a pleasant and cooperative demeanor, normal speech, appropriate affect, a linear thought process, alertness, intact insight and judgment, and a cheerful mood.  Testing indicated depression falling within the severe range.  He screened negative for suicide risk behavior.

In March 2009, the RO afforded the Veteran a VA psychological examination.  He explained that he was going through a divorce and was caring for his disabled mother.  He stated that his mood had not been good and that he had lost interest in everything.   He had retired from his full-time job as a painter in May 2007 and continued working part-time until October 2007, due to back difficulties, but not because of his PTSD.  He reported having a good relationship with his children, but had very few friendships.  He did not partake in any social or leisure activities aside from watching television.  He denied having a history of violent behavior.  

The examiner noted that the Veteran tended to isolate himself, but could appropriately interact with others.  He was capable of basic activities of daily living and was able to meet family responsibilities.  He displayed symptoms including re-experiencing, detachment, poor sleep, irritability, startle response, and hypervigilance.  The examiner opined that these symptoms caused significant distress or impairment in the Veteran's social and occupational functioning. The effect on relationships, leisure activities, quality of life, and family role was moderate.  The effect on daily activities and routine responsibilities was mild.  The examiner further noted a normal thought process, no suicidal or homicidal ideation, no memory loss or impairment, no ritualistic behavior, normal speech, no panic attacks, no impaired impulse control, and no delusions or hallucinations.  The Veteran had experienced depression, anxiety, and sleep impairment.  He was assigned a GAF score of 58.

The Board notes that March 2009 and June 2009 VA treatment records contain identical reports that the Veteran's PTSD was "doing well."  He was stable, lucid, and aware of the situation.  He stated that he had entered outpatient therapy at the VAMC because he had been married three times and believed his "explosions" might have affected his marriages.  He stated that he occasionally "exploded" at work, but that this did not affect his ability to maintain employment.  The treatment provider noted a dysphoric mood with a full range of affect, moments of raised irritability, hypervigilance, vivid re-experiencing, emotional numbness, appetite disturbance, feelings of abandonment, some sense of helplessness, and anhedonia.  The treatment provider did not observe paranoid delusions. The Veteran stated that he wanted to cry, but could not.  He displayed good hygiene, an intact thought process, normal speech, and a cooperative disposition.  He was assigned a GAF score of 64.

In December 2009, the Veteran reported that he was doing well and was more socially engaged, despite occasional feelings of depression.  He was in a relationship with a supportive person.

A November 2010 VA treatment record noted the Veteran's reports of some depression and anxiety, as well as sleep impairments, concentration difficulties, feelings of guilt and worthlessness, and a loss of interest in social activities.  He denied symptoms of mania or psychosis, as well as suicidal or homicidal ideation.  He was friendly and cooperative, while displaying inappropriate affect, good eye contact, normal speech, and normal thought content.  He reported no delusions or hallucinations.  He screened negative for depression.

In a December 2011 treatment record from an oncology clinic, the Veteran denied mood disturbance, hallucinations, and feelings of agitation.

A July 2012 VA treatment record noted that the Veteran displayed no depressive symptoms and no suicidal or homicidal ideation.  He screened negative for PTSD and depression, but reported being constantly on guard, watchful, and easily startled.

VA treatment records from November 2013 to May 2015 indicated that the Veteran reported some sleep impairment, but denied experiencing anxiety, depression, night sweats, irritability, and suicidal or psychotic thinking.  He displayed appropriate affect and a contented mood.  He screened negative for depression in November 2013 and September 2014.

In August 2015, the RO afforded the Veteran a VA examination to evaluate the severity of his PTSD.   He stated that his marriage was stable and that he was on good terms with his children.  He was satisfied with his neighborhood and had "beautiful neighbors."  He stated that he and his wife had friends, specifically from his wife's church.  He volunteered three days per week at the cancer treatment center in Harrisonburg and reported experiencing satisfaction from helping others.  He also worked at Kohl's one day per week as a cashier.  He had no particular hobbies or interests, but enjoyed watching sports on television.  He displayed good hygiene, no psychomotor agitation, normal speech, a euthymic and cooperative mood, appropriate affect, good impulse control, a logical thought process, alertness, orientation, intact memory, and good judgment and insight.  He denied delusions, hallucinations, nightmares, and suicidal or homicidal ideation.  The Veteran reported chronic sleep problems due to his sleep apnea, as well as anxiety and a depressed mood.  He was capable of managing his financial affairs.

The examination report noted that Veteran's original PTSD diagnosis was based upon the following criteria: intrusive memories, prolonged psychological distress, avoidance of distressing memories and external reminders, diminished interest in significant activities, feelings of detachment, persistent and distorted cognitions that led the Veteran to blame himself, persistent and exaggerated negative beliefs and emotional state, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, sleep disturbance, anxiety, and a depressed mood.  The examiner opined that he demonstrated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In a September 2015 VA treatment record, the Veteran reported experiencing symptoms including an irritated and angry mood, impaired focus and attention, hypervigilance, increased anxiety, avoidance behaviors, sleep impairment, night sweats, and an occasional depressed mood.  He stated that he would wake up feeling anxious, as if "someone had done something bad" to him.  He denied suicidal and homicidal ideation.  The treatment provider noted that he displayed good hygiene, normal speech, cooperation, appropriate and restricted affect, logical thoughts, alertness, and a pleasant disposition.  He denied experiencing delusions or hallucinations.  He was assigned a GAF score of 62.  
At the January 2016 hearing before the undersigned, the Veteran testified that he experienced symptoms including sleep impairment, anger issues, a constantly depressed mood, panic attacks, difficultly making decisions, and anxiety two times per week.  He stated that he got along well with his wife and maintained a relationship with his children.  He did not engage in much socialization, aside from working one day per week at Kohl's and going to church.  He explained that he had moved out of the city in order to stay away from people.  

A January 2016 VA treatment record noted no depression, anxiety, sleep impairment, irritability, suicidal ideation, or psychotic thinking.

In July 2016, the Veteran was afforded another VA examination to evaluate the severity of his PTSD.  He reported that his marriage was stable, but that his wife wanted him to socialize more often.  He did not have many friends and tended to isolate himself at home, but continued to volunteer at the cancer center.  He attended his wife's church and enjoyed living in their rural neighborhood.  He continued to maintain contact with his children.  He displayed good hygiene, normal psychomotor skills, normal speech, an irritable and frustrated mood, restricted affect, a logical thought process, and alertness.  He denied hallucinations, delusions, and suicidal or homicidal ideation.  He was capable of managing his financial affairs.

The PTSD diagnosis was manifested by the following criteria: intrusive memories, prolonged psychological distress, avoidance of distressing memories and external reminders, persistent and exaggerated beliefs, persistent negative emotional state, markedly diminished interest or participation in significant activities, nightmares, marked physiological reactions to internal or external cues that resemble or symbolize an aspect of the traumatic event, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, sleep impairment, suspiciousness, night sweats, isolation behaviors, panic attacks that occurred weekly or less often, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran displayed occupational and social impairment with reduced reliability and productivity.  

An October 2016 VA treatment record documented the Veteran's reports of sleep impairment, regular depression, varying mood, and occasional anxiety.  He stated that he volunteered at a cancer treatment center at a local hospital on three days each week.  The treatment provider noted that he appeared neatly dress, euthymic, tired, and oriented.  No signs or symptoms of psychotic thinking or suicidal ideation were present.

In December 2016 and January 2017, VA treatment records indicated that the Veteran reported no depression, anxiety, irritability, sleep impairment, suicidal ideation or psychotic thinking.  He appeared neatly dress, euthymic, tired, and oriented.  

Most recently, the Veteran underwent a VA psychological examination in February 2017.  He reported attending church every week and continuing to volunteer at the cancer center three days per week.  He had quit his part-time job at Kohl's two months ago due to occasional feelings of panic.  He tended to remain isolated at home and had a few friends.  His activities included mowing the lawn, completing chores around the house, and watching sports on television.  He displayed good hygiene, normal motor skills, normal speech, a slightly irritable mood, appropriate affect, a logical thought process, and alertness.  He denied hallucinations, delusions, as well as suicidal and homicidal ideation.  He was capable of managing his financial affairs.

The PTSD diagnosis was manifested by the following criteria: intrusive memories, prolonged psychological distress, marked physiological reactions to internal or external cues that resemble or symbolize an aspect of the traumatic event, avoidance of distressing memories and external cues, persistent negative emotional state, feelings of detachment, persistent and exaggerated negative beliefs, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, concentration difficulties, sleep impairment, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, disturbances of mood or motivation, difficulty in establishing and maintaining effective work and social relationships, a low frustration tolerance, limited coping abilities, and difficulty in adapting to a stressful circumstances, including work or a work like setting.  The examiner opined that the Veteran's symptoms indicated occupational and social impairment with reduced reliability and productivity.  Regarding employability, the examiner found there to be a slight limitation on understanding and memory, satisfactory social interaction, and serious limitations on sustained concentration, persistence, and adaptation.

Analysis

Based on the evidence of record pertaining to the period prior to July 5, 2016, a rating in excess of 30 percent is unwarranted. In particular, the Veteran experienced varying levels of depression; some anxiety and worrying; occasional hypervigilance, paranoia and intrusive thoughts; some re-experiencing and exaggerated startle responses; few delusional thoughts; some irritability and anger; sleep impairment; some concentration difficulties; feelings of detachment and loss of interest; some feelings of guilt and worthlessness; and avoidance and isolation behaviors. 

The Veteran was an active volunteer at the local cancer treatment center, beginning around 2013, and volunteering for three days each week.  He also attended church with his wife on a weekly basis.  He maintained relationships with his children and, after going through a divorce, reported that his new marriage was stable. He did not experience impaired judgment or insight. He did not experience suicidal or homicidal ideation, except for one report of wanting to harm his brother in January 2009, with no active plan to do so.  He consistently denied symptoms of mania or psychosis, including hallucinations and only one instance of delusions in January 2008.  He did not have panic attacks, except for one report at the hearing in January 2016. Nor did he experience other symptoms on a par with the level of severity exemplified in these manifestations. These symptoms are representative of those contemplated by the 30 percent rating criteria, which are reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

Notably, the evidence prior to July 2016 does not show flattened affect or disturbances of motivation and mood. Indeed, the Veteran's behavior was appropriate upon multiple VA examinations and VA treatment records.  He consistently demonstrated good hygiene, normal speech, a logical thought process, and an appropriate affect, if at times restricted.  His disposition was generally pleasant, cooperative, and friendly, despite occasional notations of irritability.  Notably, his mood was euthymic in January 2008 and April 2008, with reports of a dysphoric mood in March 2009 and June 2009.  Despite a notation of paranoia in November 2007, the Veteran consistently demonstrated no psychotic or manic symptoms.

Furthermore, the Veteran screened negative for PTSD in June 2007, January 2009, and July 2012.  He screen negative for depression in June 2007, November 2010, July 2012, September 2014, and September 2015.  In January 2008 and April 2008, a VA treatment provider found that the Veteran's symptoms did not affect his overall functioning.

The Board further notes that the assigned GAF scores are consistent with the 30 percent disability rating currently assigned for this period. As noted, during the relevant period of time, the Veteran has primarily been assigned GAF scores that have ranged from 53 to 65. Under the DSM-IV, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers). A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). The Board acknowledges the GAF score of 30 documented in March 2008, which was based upon the Veteran's reports of substance abuse and his desire to seek treatment at that appointment.  However, the only additional symptoms reported at that time were depression, sleep disturbance, and difficulty with managing emotions, which do not otherwise indicate severe PTSD.  Collectively, the assigned GAF scores are indicative of mild to moderate symptomatology. 

The evidence during this period also fails to show evidence of difficulty in understanding complex commands, or any deficiencies regarding judgment, memory, impulse control, or abstract thinking; although the Veteran reported that he had some difficulties with concentration in January 2008 and November 2010.  
Furthermore, VA examination reports show that the Veteran is capable of managing his finances. The examiners also noted that he exhibited the ability to maintain personal hygiene and did not show any problems with activities of daily living, as he reported mowing the lawn and performing chores around the house.  

The Board notes that the Veteran endorsed having few friends and the tendency to isolate himself from other people. However, at the August 2015 VA examination he stated that he "gets along with everyone," and reported having friends at his wife's church and "beautiful neighbors."  The March 2009 VA examiner noted that the Veteran was able to interact appropriately with others, despite isolative tendencies.  In December 2009, he reported being more socially engaged.  Moreover, throughout this period, he volunteered and attended church regularly, while also working part-time at Kohl's. Considering all of the above, the Board finds that, during the period prior to July 5, 2016, difficulty establishing and maintaining effective work and social relationships is not shown. 

Lastly, in the August 2015 VA examination report, the examiner did not endorse the criteria reserved for a 50 percent evaluation - i.e., the examiner did not indicate that, during the relevant time period, the Veteran suffered from a flattened affect, impaired speech, panic attacks, significant cognitive impairment, impaired judgment, disturbances of motivation and mood, or that he had definite difficulty in establishing and maintaining effective work and social relationships. Rather, the examiner opined that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functions satisfactorily, with normal routine behavior, self-care, and conversation. 

In sum, the evidence shows that the Veteran experienced depression, some anxiety, sleep impairment, some anger issues, hypervigilance, loss of interest, avoidance behaviors, and detachment and isolation from others during the relevant time period. However, these symptoms do not rise to the severity level reserved for a 50 percent evaluation. His occupational and social impairment during this period was not severe, in that the evidence demonstrates that the Veteran maintained several close relationships, engaged with others socially in his church, and during this period, volunteered weekly at the local cancer treatment center. Indeed, his complaints are accounted for in the 30 percent rating. 38 C.F.R. § 4.130.

The Board has also evaluated whether the Veteran's PTSD symptoms warrant a rating in excess of 50 percent since July 5, 2016.  In the July 2016 VA examination report, the examiner opined that he demonstrated occupational and social impairment with reduced reliability and productivity.  VA treatment records since July 2016 note sleep impairment, some anxiety, and occasional depression.  Otherwise, the Veteran consistently demonstrated a euthymic mood, no signs of psychotic thinking, no irritability, an intact memory, and no suicidal ideation.  He was noted to be neatly dressed at his appointments in October 2016, December 2016, and January 2017.  He screened negative for depression in July 2016.  He did not demonstrate an inability to establish and maintain effective relationships, as his marriage remained stable and he continued to volunteer and attend church.

Thus, at no point throughout the appeal period have the Veteran's symptoms of PTSD manifested to such a degree that more nearly approximates the criteria for a 70 percent or 100 percent disability rating.  For example, there is no evidence showing that the Veteran's PTSD was manifested by such symptoms as suicidal ideation; obsessional rituals; illogical speech; near-continuous panic or depression; impaired impulse control; neglect of personal appearance and hygiene; spatial disorientation; gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The February 2017 VA examiner noted a difficulty in adapting to a stressful circumstances, including work or a work like setting, as the Veteran had left his part-time job at Kohl's in December 2016 due to some instances of panic.  However, that alone does not warrant a rating of 70 percent in the absence of other severe symptoms.  Furthermore, the examiner opined that, overall, the Veteran's symptoms indicated occupational and social impairment with reduced reliability and productivity, which are contemplated by a 50 percent rating.  

A rating higher than 30 percent for the period prior to July 5, 2016, and a rating higher than 50 percent thereafter is unwarranted. As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also consider whether the Veteran is entitled to an extraschedular rating for PTSD under the provisions of 38 C.F.R. § 3.321 (b)(1). Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." See 38 C.F.R. § 3.321 (b)(1) (2014).

The Veteran's PTSD is specifically contemplated by the rating schedule as part of the General Formula. 38 C.F.R. § 4.130. As detailed earlier, the Veteran's symptomatology is expressly addressed in the relevant rating criteria. There is no showing of other symptoms not contemplated. The schedular rating criteria reasonably describe his disability picture, therefore. Thun, 22 Vet. App. at 115. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, the Court of Appeals for Veterans Claims has stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." See Yancy v. McDonald, 27 Vet. App. 484, at 495 (2016).  No such argument has been made in this case; nor does the record raise it.

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's PTSD. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Therefore, referral for consideration of an extraschedular evaluation for PTSD is not warranted. See Thun, supra.

ORDER

Entitlement to a rating in excess of 30 percent for PTSD for the period prior to July 5, 2016, and in excess of 50 percent thereafter, is denied.

REMAND

The Veteran was originally granted a 100 percent evaluation under Diagnostic Code 6819 for lung cancer, specifically non-small cell carcinoma.  38 C.F.R. § 4.97, DC 6819.  DC 6819 provides for a 100 percent evaluation beyond the cessation of any surgical or other therapeutic procedure, with periodic examinations to determine to determine if the condition was in remission.  If there is no local recurrence or metastasis, the condition is to be rated on the residuals.

Under the provisions of 38 C.F.R. § 3.344(c), the Veteran underwent VA examination in February 2014 which showed that his cancer was in remission.   As the RO determined that the cancer was no longer active, and following the cessation of treatment, the Veteran was no longer eligible to be rated under the initial diagnostic code.  See Bennett v. Brown, 10 Vet. App. 178   (Vet. App. 1997).  Rather, the Veteran was to be rated on residuals.

Pursuant to the rating criteria for restrictive lung disease, which is outlined in DC 6844, ratings are assigned based on pulmonary function testing results.  A 10 percent rating is warranted when Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent predicted, or FEV-1 to Forced Vital Capacity (FEV-1/FVC) is 71 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath (DLCO (SB)) is 66 to 80 percent predicted.  Additional evaluations of 30 percent, 60 percent, and 100 percent are available if the objective criteria are met.  See 38 C.F.R. § 4.97, DC 6843.

In its June 2016 remand, the Board noted that the February 2014 VA examination documented pulmonary function testing results that would be consistent with a noncompensable evaluation, but that the Veteran had submitted an August 2014 private pulmonary function test documenting pre-bronchodilator for diffusion testing (DLCO) at a predicted percentage of 56.  Such a result was potentially consistent with a compensable evaluation under DC 6844.  However, testing was only performed pre-bronchodilator.  The provisions of 38 C.F.R. § 4.96(d)(4) and (5) require post-bronchodilator results for disability evaluation.  The Board remanded the appeal for a VA respiratory examination to obtain both pre and post-bronchodilator results.

The Veteran was afforded a VA respiratory examination in July 2016.  However, the examiner failed to perform a pulmonary function test and relied on the incomplete August 2014 private testing results.  The Board notes that a VA treatment record dated September 16, 2016 indicated that a pulmonary function test was completed.  However, such results have not been associated with the claims file. Thus, this matter must be remanded for the AOJ to obtain and associate with the claims file the results of the Veteran's September 2016 pulmonary function test, or to perform a new test if one has not been completed. The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Finally, in December 2016, the Veteran claimed that his PTSD has caused his unemployability.  As the TDIU claim is related to the appeal regarding an increased rating for PTSD addressed above, the Board may exercise jurisdiction over the claim for TDIU.  Therefore, on remand, the AOJ should consider whether TDIU is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Martinsburg VAMC and request copies of any missing records, to include the September 2016 pulmonary function test, which is not currently contained in the Veteran's claims file. Once obtained, associate these records with the claims file and provide them to the July 2016 examiner for an addendum opinion. 

2. If a pulmonary function test has not been performed, or if the September 2016 test results cannot be found, then schedule the Veteran for a VA respiratory examination to perform the test and to determine the current level of severity of his lung condition.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating lung cancer and/or restrictive lung disease.  

The examiner should (1) comment on the status of the Veteran's cancer and (2) identify the nature and severity of any residuals.  
The pulmonary function test should contain the full range of results necessary to rate the disability under the Diagnostic Code (FEV-1, FVC, DLCO, FEV-1/FEV). The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or the use of outpatient oxygen therapy should also be documented.

3. Review Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and conduct any necessary development.

4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


